Citation Nr: 0709010	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis, to include as secondary to the service connected 
allergic reaction to bee-stings.

2.  Entitlement to service connection for Parkinson's 
disease, to include as secondary to the service connected 
allergic reaction to bee-stings.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service connected allergic reaction 
to bee-stings.

4.  Entitlement to service connection for hypothyroidism, to 
include as secondary to the service connected allergic 
reaction to bee-stings.

5.  Entitlement to an initial compensable rating for allergic 
reaction to bee-stings.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

It is noted that in a substantive appeal on the increased 
rating issue, appellant requested a hearing in Washington, D. 
C.  Thereafter, in communication from the appellant, mainly 
concerning the service connected issues, he has requested no 
to have a hearing, but rating to have the appeal move to the 
Board for decision.  This includes a substantive appeal where 
he specifically indicates he desires no hearing.  Thus, it is 
deemed that his request for a hearing before the Board has 
been withdrawn.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) and 
38 C.F.R. § 20.900(c).


FINDINGS OF FACTS

1.  The diagnosed multiple joint arthritis, hypothyroidism, 
hypertension, and Parkinson's disease were not manifested in 
service and arthritis, hypertension, and Parkinson's disease 
were not manifested to a compensable degree within the first 
year after service, and are not causally related to service 
or the service-connected allergic reaction to bee-stings.

2.  The veteran's allergy to bee-stings has not been shown to 
be symptomatic.  This is his only service connected disorder.


CONCLUSIONS OF LAW

1.  Multiple joint arthritis, hypothyroidism, hypertension, 
and Parkinson's disease were not incurred in or aggravated by 
military service, and arthritis, hypertension, and 
Parkinson's disease may not be so presumed, and are not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for a compensable evaluation for allergic 
reaction to bee-stings have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7118, 7806 (2001) and 7118, 7806, 7825 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in June 2001, July 2002, February 2005, 
March 2005, and February 2006.  Moreover, because entitlement 
to service connection and a higher disability evaluation have 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for multiple joint arthritis, 
hypothyroidism, hypertension, and Parkinson's disease

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis, hypertension, and 
paralysis agitans) which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran has claimed that multiple joint arthritis, 
hypothyroidism, hypertension, and Parkinson's disease 
resulted from his service-connected allergic reaction to bee-
sting.  The veteran's problem with presenting a claim for 
secondary service connection is the absence of medical 
evidence of a nexus between the current disabilities and his 
service connected allergic reaction to bee-stings.  The only 
medical opinions of record indicate that his disabilities are 
unrelated to military service.  VA examiners, in August 2005 
reports, concluded that the veteran's arthritis, 
hypothyroidism, hypertension, and Parkinson's disease were 
unrelated to his allergic reaction to bee-stings.  This is 
his only service connected disorder.

In fact the veteran's private physician in a statement dated 
in October 2005 noted that he was unable to discover any 
information that shows insect bites as the cause of 
osteoarthritis.  While he goes on to say that there may be a 
secondary connection, since the true cause of osteoarthritis 
is unknown, the Board finds this statement speculative.  The 
use of the words "may" renders the opinion speculative in 
nature.  Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
physician did not submit any clinical data or any other 
direct evidence that supports such a theory.  

Considering the claims on a direct basis, there are no in-
service complaints, findings or diagnoses of arthritis, 
hypothyroidism, hypertension, or Parkinson's disease.  
Further, there is no evidence in the record that the veteran 
was diagnosed with any of the disabilities within a 
reasonable time after service.  Such a delay is evidence 
against the claims.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, 
there is no competent medical evidence showing that 
arthritis, hypothyroidism, hypertension, or Parkinson's 
disease are directly related to service.   

The Board finds that to attribute the veteran's disabilities 
to his service connected disability or otherwise to military 
service without objective medical evidence would require 
excessive speculation.  The Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for multiple joint arthritis, 
hypothyroidism, hypertension, and Parkinson's disease.    

Entitlement to the assignment of a higher disability 
evaluation for allergic reaction to bee-stings

The veteran contends that his allergic reaction to bee-stings 
should be rated higher than the currently assigned zero 
percent.  The veteran points out that an anaphylaxis reaction 
can cause multiple symptomatologies.  He states that he is at 
great risk and is unable to participate in outdoor activities 
due to the danger of being stung by insects.  He is required 
to take medication for his allergy.  Because of his condition 
he is required to change his lifestyle. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of a "staged" 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Based on statements of the veteran and friends, the RO in a 
May 2003 rating action granted service connection for 
allergic reaction to bee-stings.  A noncompensable evaluation 
was assigned effective in May 2001.

In determining the appropriate rating criteria for the 
veteran's service-connected allergic reaction to bee-stings, 
the Board notes at the outset that there is no diagnostic 
code directly on point.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The RO has considered several codes including 7825, which 
contemplates urticaria.  Urticaria is "defined as vascular 
reaction, usually transient, involving the upper dermis, 
representing localized edema caused by dilatation and 
increased permeability of capillaries, and marked by the 
development of wheals [hives or welts]."  Barclay v. Brown, 4 
Vet. App. 161, 163 (1993).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to 
August 30, 2002, the Board may apply only the previous 
version of the rating criteria.  As of August 30, 2002, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The following rating criteria were in effect prior to August 
2002:

Urticaria could have been rated by analogy under Diagnostic 
Code 7806 dermatophytosis-eczema.  Dermatophytosis is to be 
rated as scars, disfigurement, etc., on the extent of 
constitutional symptoms, physical impairment.  Diagnostic 
Code 7813.

Superficial scars, which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part. 38 C.F.R. Codes 
7803, 7804, 7805.  The rating schedule did not provide for 
evaluating disfigurement of areas other than the head, face, 
or neck.

The Board also considered rating the disability under 
Diagnostic Code 7806.  Eczema, with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or a small area, warrants a noncompensable rating.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent evaluation is 
warranted.  Diagnostic Code 7806.

Beginning in August 2002, the following criteria became 
effective:

Dermatophytosis of areas other than the head, face, and neck 
is to be rated as scars (Codes 7801, 7802, 7803, 7804, or 
7805) or dermatitis (Code 7806), depending on the predominant 
disability.  Diagnostic Code 7813.  In this case, appellant's 
bee-sting reaction was reportedly primarily manifested by a 
rash rather than scarring or disfigurement, so the 
appropriate Diagnostic Code is 7806.

A 10 percent rating is for assignment where at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
is affected, or intermittent systemic therapy has been 
required, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of less than six weeks during the 
past 12-month period.  Where less than 5 percent of the 
entire body or less than 5 percent of exposed areas is 
affected, and no more than topical therapy has been required 
during the past 12-month period, a zero percent rating is 
appropriate.  Diagnostic Code 7806.

A 10 percent evaluation is to be assigned for scars, on other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion, and that comprise an area or 
areas of 144 square inches (929 sq. cm.).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7802.

Superficial, unstable scars are rated 10 percent disabling.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. A 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7804.

Other scars are to be rated based on limitation of function 
of the affected part.  Diagnostic Code 7805.

The new regulations include Diagnostic Code 7825, for rating 
urticaria.  The criteria for Diagnostic Code 7825 provide for 
assignment of a 10 percent rating where there are recurrent 
episodes of urticaria occurring at least four times during 
the past 12-month period, and; responding to treatment with 
antihistamines or sympathomimetics.  

There is no evidence that the veteran experiences any 
physical or industrial impairment attributable to allergies 
or allergic reactions.  There is no evidence of treatment for 
an allergic reaction to his bee-stings since service 
discharge.  And the veteran denies experiencing comparable 
symptoms since approximately 2000 when he was treated for an 
allergic reaction to fire ants.  Because there is no evidence 
that the veteran experiences any disability associated with 
allergic reactions, a higher evaluation is denied under these 
diagnostic codes.

As the veteran indicated that his anaphylactic reaction 
involved swelling of the throat, the RO also considered 
Diagnostic Code 7118.  In order to qualify for the a 10 
percent disability rating there must be medical evidence of 
two to four attacks a year without laryngeal involvement and 
lasting between one and seven days.  

With respect to attacks that include laryngeal involvement, 
the medical evidence of record is without evidence of any 
laryngeal complaints related to the veteran's disability.  
Therefore, the criteria for a higher rating are not met based 
on attacks with laryngeal involvement.


ORDER

Entitlement to service connection for multiple joint 
arthritis, hypothyroidism, hypertension, and Parkinson's 
disease, to include as secondary to service connected 
disability, is denied.

Entitlement to the assignment of an initial compensable 
evaluation for allergic reaction to bee-stings is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


